Citation Nr: 1641586	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  09-26 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, effective January 1, 2008, to August 21, 2011.

3.  Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left knee, status post left total knee replacement, effective August 1, 2012.

4.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, effective October 1, 2007.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to November 1999.  His military occupational specialties were as a mechanic and medical specialist.  His awards and decorations included the Parachutist Badge.  

This case was previously before the Board of Veterans' Appeals (Board) in March 2015, on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), when it was remanded for further development.

When the Veteran filed the claims for increased ratings in November 2007, the Veteran's left knee degenerative joint disease was rated 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2007).  On November 19, 2007, he underwent arthroscopic surgery on the knee and was assigned a 100 percent rating for the surgery and subsequent convalescence.  38 C.F.R. §§ 4.29, 4.30 (2007).  Thereafter, a 10 percent rating was assigned, effective January 1, 2008.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2007).  That rating remained in effect through August 21, 2011.  On August 22, 2011, the Veteran underwent a left total knee replacement and was assigned a 100 percent rating for the surgery and subsequent convalescence.  38 C.F.R. §§ 4.29, 4.30, 4.71a, Diagnostic Code 5055 (2011).  Thereafter, a 30 percent rating was assigned for degenerative joint disease of the left knee, status post left total knee replacement, effective August 1, 2012.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2012).  

At the outset of the appeal, the Veteran's right knee degenerative joint disease was rated 10 percent, effective March 28 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2001).  On August 7, 2007, he underwent arthroscopic surgery on the knee and was assigned a 100 percent rating for the surgery and subsequent convalescence.  38 C.F.R. §§ 4.29, 4.30 (2007).  Thereafter, the Veteran was assigned a 10 percent rating for right knee degenerative joint disease, effective October 1, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5010- 260 (2007).  

In April 2010, during the course of the appeal, the Veteran had a hearing before the Veterans Law Judge whose signature appears at the end of this decision.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A left ankle disability, diagnosed primarily as degenerative joint disease, was first manifested more than one year after the Veteran's retirement from service, and the preponderance of the evidence is against a finding that it is related to service or to a disability for which service connection has already been established.

2.  From January 1, 2008, through August 21, 2011, the Veteran's degenerative joint disease of the left knee was manifested primarily by complaints of pain, increased pain on motion and during flare-ups, tenderness to palpation, flexion to at least 90 degrees, crepitus, and effusion.  

3.  Since August 1, 2012, the Veteran's degenerative joint disease of the left knee, status post total left knee replacement, has been manifested primarily by complaints of pain, increased pain on motion and during flare-ups, tenderness to palpation, flexion to at least 90 degrees, and effusion.  

4.  Since October 1, 2007, the Veteran's degenerative joint disease of the right knee has been manifested primarily by complaints of pain, increased pain on motion and during flare-ups, tenderness to palpation, flexion to at least 90 degrees, crepitus, and effusion.  
CONCLUSIONS OF LAW

1.  A left ankle disability, diagnosed primarily as degenerative joint disease, is not the result of disease or injury incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).  

2.  The criteria were not met for a rating in excess of 10 percent for degenerative joint disease of the left knee, effective January 1, 2008, to August 21, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2015).  

3.  The criteria were not met for a rating in excess of 30 percent for degenerative joint disease of the left knee, status post left total knee replacement, effective August 1, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5055 (2015).  

4.  The criteria were not met for a rating in excess of 10 percent for degenerative joint disease of the right knee, effective January 1, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5010-5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claims and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duty to notify the Veteran as to the information and evidence necessary to substantiate his claims was satisfied by a letter dated in February 2008.  

The Veteran has a responsibility to support his claim.  38 U.S.C.A. § 5107 (West 2014).  In addition to VA and non-VA medical records, the Board notified the Veteran that he could submit various types of information or evidence such as statements from individuals who were able to describe from their knowledge and personal observations the manner in which the Veteran's disability had gotten worse; records from state or local governments; statements from current and former employers as to job performance, lost time, or other information regarding the effect of his condition on his ability to work; and any other evidence showing an increase in the disability or exceptional circumstances related to the disability.  Thus, the duty to notify was accomplished.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and the VA has notified the Veteran of any evidence that could not be obtained.  Indeed, he has not referred to any unobtained, relevant, available outstanding evidence which could support his appeal.  Furthermore, the VA has obtained adequate examinations for his claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Smith v. Gober, 14 Vet. App. 227 (2000).

Service Connection for a Left Ankle Disability

During the April 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that his left ankle disability was the result of parachute jumping in service.  In the alternative, he contends that it is proximately due to or has been aggravated by service-connected knee and right ankle disabilities.  Therefore, he maintains that service connection is warranted, either on a direct or secondary basis.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim.  

The Veteran is competent to report what he experienced during and since retirement from service.  For example, he is competent to report when he first noted the onset of chronic left ankle pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the evidence shows that he had some medical training in service and that he had a military occupational specialty of medical specialist.  Therefore, the Board will consider the Veteran's opinion with respect to the etiology of that pain.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2015).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310 (2015).  Temporary or intermittent flare-ups of a nonservice-connected injury or disease are not sufficient to be considered aggravation unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2015).

The Veteran's service medical records show that in January 1980, he was treated for a blister on the left Achilles tendon.  Otherwise, his service medical records, including the reports of the August 1979 service entrance examination and June 1999 service retirement examination are negative for any complaints or clinical findings of any disorder of the left ankle.  Such a disorder, currently diagnosed as the residuals of a left ankle sprain, was first manifested during VA treatment in February 2001, more than one year after retirement from service.  It was noted that he had sprained his left ankle.  Bilateral ankle sprains were also reported during a VA examination in October 2002.  Although the Veteran has continued to report left ankle pain since that time, the preponderance of the evidence is against a nexus to service.  

In November 2015, the Veteran's left ankle was examined by VA specifically to determine the etiology of any disability.  Following that examination, the VA examiner opined that the Veteran's left ankle disability was unrelated to service.  The examiner noted that there was clear evidence of right ankle injuries in service based on documentation in the service medical records.  The examiner also noted that there was evidence of multiple other medical issues which triggered medical evaluations in service.  Therefore, the examiner concluded that the Veteran was not avoiding medical documentation or medical evaluations.  The VA examiner reported that the first mention of left ankle problems discovered was in 2002 during a VA examination.  The examiner stated that a significant medical condition would have required evaluation more quickly than three years after service. 

Based on the fact that there is no evidence of left ankle complaints in the service records, nor any evidence of left ankle complaints on the service separation examination, the VA examiner concluded that it was less likely as not that the Veteran's current left ankle condition was related to events in service, including multiple parachute jumps.  The examiner further noted that the Veteran's gait was not sufficiently antalgic to lead to a left ankle condition.  Therefore, the examiner concluded that the Veteran's condition was not aggravated by any of the multiple service-connected disabilities.  

Not only is a chronic, identifiable left ankle disability uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the appellant).  The Veteran has not submitted any competent, objective medical evidence to corroborate his opinion that his left ankle disability was the result of parachute jumps in service or the result of disabilities for which service connection has already been established.  Although the Veteran had medical training in service, that training, his service personnel records show that his assignments and principal duties were in maintenance.  There is no evidence that his principal duties ever involved a medical military occupational specialty.  Since service, he has worked at a VA Medical Center in accounts receivable.  However, there is no evidence that that he has ever been a health care provider.  Accordingly, the Board places greater weight on the opinion of the VA physician who examined the Veteran in November 2015 because of the greater training and experience of that examiner.  

In sum, the Board finds that the preponderance of the evidence is against a finding of a chronic left ankle disability in service or of a nexus between any current left ankle disability and service.  The preponderance of the evidence is also against a finding that the Veteran's left ankle disability is proximately due to or has been aggravated by a disability for which service connection has already been established.  Therefore, he does not meet the criteria for service connection on a direct or secondary basis.  Accordingly, service connection for a left ankle disability is denied.

Accordingly, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Increased Ratings for Bilateral Knee Disabilities

During the April 2010 hearing, the Veteran also contended that the ratings for his service-connected knee disabilities did not adequately compensate the level of impairment.  He noted that he had had surgery on both knees, including a total left knee replacement; that he wore braces on both knees; that he walked with a cane; and that he had been prescribed increased medication for pain.  Therefore, he maintained that increased ratings were warranted for the knee disabilities.  However, after carefully considering his contentions in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the assignment of any higher ratings.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the VA Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civilian occupations resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a Veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Arthritis or degenerative joint disease, confirmed by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Ratings for arthritis cannot be combined with ratings for limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).

Diagnostic Codes 5260 and 5261 are applicable to rating limitation of motion of knee.  A 0 percent rating is warranted when flexion is limited to 60 degrees or when extension is limited to 5 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees or when extension is limited to 10 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2015).  

Knee replacement (prosthesis) is rated in accordance with Diagnostic Code 5055.  A 100 percent schedular rating is warranted for one year following implantation of the prosthesis.  A 60 percent rating is warranted for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Intermediate degrees of residual weakness, pain or limitation of motion, are rated by analogy to diagnostic codes 5256, 5261, and 5262.  The minimum rating to be assigned following total knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  

Diagnostic Code 5256 is applicable to rating ankylosis of the knee.  A 30 percent rating is warranted for when there is a favorable angle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating is warranted when the knee is ankylosed in flexion between 10 and 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2015).  

Malunion of the tibia and fibula is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5262.  A 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted when there is moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2015).

In determining the adequacy of assigned ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40 (2015).  Consideration must also be given to weakened movement, excess fatigability, and incoordination, and the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45 (2015). 

During VA treatment in February 2007, the Veteran demonstrated bilateral knee strength of 4+/5 on flexion and 5/5 on extension.  

During VA treatment in April 2007, the Veteran has some reproduction of pain with compression of the right patella. The knee was stable to varus and valgus stress and to anterior/posterior stress.  There was no effusion or erythema.  The Veteran had full extension and flexion beyond 90 degrees.

In July 2007 an MRI of the right knee found a chronic tear of the anterior cruciate ligament (ACL) with a medial meniscus tear.  There were also patellofemoral and medial joint line degenerative changes in the right knee.

In August 2007, the Veteran underwent right knee arthroscopy with hamstring ACL reconstruction, excision of the medial and lateral meniscus tears abrasion chondroplasty of patellofemoral joint, medial femoral condyle excision of medial plica and lateral release.

During treatment at Wyoming Orthopedics in October 2007, the Veteran's right knee showed Lachman's maneuver and an anterior drawer sign of 1 to 2 millimeters at most with excellent stability and a range of motion 0 degrees to 112 degrees.  The left knee showed a markedly increased Lachman's maneuver and anterior drawer sign at 8 to 10 millimeters with significant guarding.  

In November 2007 at the Cheyenne Surgery Center, the Veteran was diagnosed with a chronic ACL deficient left knee; severe lateral tilt tracking with chondromalacia of the left patella and chondromalacia of the medial femoral condyle; and symptomatic medial plica of the left knee.  The Veteran underwent a left knee arthroscopy with hamstring ACL reconstruction; abrasion chondroplasty of the femoral groove and medial femoral condyle; excision of medial plica; and arthroscopic lateral release of the left knee.

During VA treatment in January 2008, the Veteran wore braces on both knees.   His gait was fairly normal, and he had very minimal edema in the left lower extremity.  His active range of motion was from approximately 0 degrees of extension to 132 degrees of flexion, bilaterally.  His gross strength in both hips and lower extremities was normal at 5/5.  

In February 2008, the Veteran was examined by VA to determine the severity of the service-connected bilateral degenerative joint disease of the knees.  The Veteran's claims file was not available and was not reviewed.  A history of ACL repair was noted.  The Veteran complained of chronic continuous bilateral knee pain which worsened as the day progressed.  He reportedly took pain medication and performed daily physical therapy exercises.  In addition to pain, he reported continuous stiffness, intermittent knee swelling, and chronic bilateral instability.  

On examination, the Veteran had obvious bilateral knee swelling but no other overt deformity with the exception of bilateral vertically oriented surgical scars that ran medial to the tibial tubercle starting at the level of the tibial tubercle extending distally for a distance of 4 centimeters with 3 millimeters width.  The bilateral surgical scars were well-healed without fixation, keloid formation, or ulceration.  The knees were subjected to anterior, posterior, varus, and valgus stress maneuvers with no demonstrated instability.  Bilateral McMurray tests were negative.  A patellar compression test was positive for crepitus in the left knee.  Active and passive testing of the left knee found a range of motion from 0 degrees of extension to 130 degrees of flexion with pain at 130 degrees.  He used his arms to rise from a chair.  There was no change in active or passive range of motion during repeat testing, and no additional losses of range of motion due to painful motion.  The Veteran wore bilateral hinged external knee braces and walked with an antalgic gait.  He did not require any other assistive devices.  X-rays of the left knee confirmed the ACL repair.  There was no acute fracture or dislocation, and the knee was shown to be stable.  There was very mild osteoarthritis of the medial compartment.  

It was noted that over the past seven years the Veteran had been employed at a VA medical facility in accounts receivable.  He stated that during the previous year he had missed 40 days of work with five days due to joint pain and 35 days due to normal postoperative recovery from bilateral ACL repairs.  It was also noted that his activities of daily living were not impaired by the chronic knee conditions.  

During treatment at Wyoming Orthopedics in April 2008, there was no visible soft tissue swelling, discoloration or deformity and no obvious effusion.  All surgical incisions had healed nicely on both knees.  The Veteran demonstrated a full range of motion on both knees.  There was some tenderness greater on the right knee than the left.  Tests of joint stability showed the anterior drawer to be approximately 3 millimeters bilaterally.  Lachman's was approximately 2 millimeters bilaterally.  

During treatment in September 2008 at Wyoming Orthopedics, it was noted that in August 2007, the Veteran had undergone right knee arthroscopy with hamstring ACL reconstruction, excision of the medial and lateral meniscus tears, abrasion chondroplasty of the patellofemoral joint, medial femoral condyle excision of the medial pima, and lateral release in August of 2007 followed by similar procedures done on the left knee in November of 2007 with the absence of meniscal damage seen on the left knee which we had been identified on the right.  

The physical examination found 3 millimeters anterior drawer bilaterally.  The left might have been 1 millimeter looser than the right, but they were very similar.  Lachman's maneuver was 3 to 4 millimeters on the left.  There was a grade 1 pivot on the left, but the knee was still quite stable.  There was a fall range of motion bilaterally from 0 degrees to 135+ degrees.  There was minimal patellofemoral crepitus noted, mainly on the right knee, but none really seen on the left.  There was some discomfort in the medial joint line of the right knee with McMurray s exam which identified significant chondromalacia several grooves worn in the tibial plateau which extended well into bone in that area.  There was no effusion.  The patellae were tracking quite nicely.  The quadriceps and hamstring tone was acceptable at 4 to 4+/5.  The impression was bilateral hamstring ACL repair with good result to date and degenerative joint disease in the right knee, with significant degenerative changes in the medial joint line and patella-femoral joint.  

During VA treatment in April 2009, the Veteran complained that his knees locked and that they were unstable with popping sounds.  On examination, the knees were stable.

During VA treatment in August 2009, it was noted that the Veteran had bilateral degenerative joint disease of the knees greater on the right that the left.  The radiographic appearance and symptom level were reportedly moderate.  It was noted that the Veteran had good days and bad days, but that overall, he remained quite functional.

In 2009, the Veteran had multiple pain injections in the left knee.  

In August 2009, the Veteran was examined by VA to determine the severity of the service-connect bilateral knee disabilities.  He reported bilateral giving way, stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes several times a week, and moderate flare-ups weekly.  During flare-ups, he reported pain, weakness, and fatigue.  He stated that he was unable to stand for more than a few minutes and unable to walk more than few yards.  He denied deformity, episodes of dislocation or subluxation, effusion, or inflammation.  

On examination, the Veteran's range of knee motion was from 0 degrees of extension to 125 degrees of flexion, bilaterally, with objective evidence of pain.  There were bilateral knee scars running medial to the base of the knee along the tibia extending distally for a distance of 4 centimeters with 3 millimeters width.  The surgical scars were well-healed without fixation, keloid formation, or ulceration.  The Veteran walked with an antalgic gait and had abnormal shoe wear on the outside edge of the heel, bilaterally.  There was tenderness, crepitus, and guarding of movement of the right knee.

Compared to those taken in January 2009, X-rays of the left knee revealed stable postoperative and degenerative change.  Effusion suggested on the previous study appeared resolved or nearly resolved.  X-rays of the right knee revealed stable postoperative and degenerative change with joint space narrowing.  

Following the VA examination the diagnoses were degenerative joint disease of the left knee and right ACL injury/repair with residual degenerative joint disease of the right knee.  The examiner stated that there were significant effects on the Veteran's usual occupation in terms of decreased mobility, problems lifting and carrying, decreased lower extremity strength, and pain.  They resulted in changes in his duty assignment and increased tardiness and absenteeism.  They also affected his usual daily activities causing a moderate effect on his ability to perform chores, shop, exercise, and drive.  

During treatment at Wyoming Orthopedics in February 2010, the Veteran demonstrated right knee extension to 0 degrees to and right knee flexion to 95 degrees, limited somewhat by pain.  The range of left knee motion was from 0 degrees to 110 degrees, and was limited by pain and significant crepitus.  There was relatively good overall tracking with both patellae with range of motion of the left knee.  There was no evidence of effusion, erythema, or increased warmth.  He had swelling by day's end which would decrease overnight.  He was to have patellofemoral resurfacing.

In March 2010, following a nerve block, the Veteran fell on his left knee.  

In May 2010, an examination of the left knee found an active range of motion from 3 degrees to 124 degrees.  There was effusion but no erythema.  There was a well-healed surgical scar, and the patella was tracking well.  There was some quadriceps weakness.  

In June 2010, it was noted that two months earlier, the Veteran had left knee patella debridement and hardware placed.  There was no locking or giving way.  

During VA treatment in February 2011, the Veteran had some moderate effusion in the left knee and some synovial swelling. He was able to flex the knee from 0 degrees to 95 degrees.  The knee was stable to varus and valgus stress testing.  There was slightly increased local warmth but no redness.  There was no discharge, and the Veteran was able to do straight leg raising.  There was good strength of the quadriceps.  His left knee was aspirated.

During VA treatment in May 2011, the Veteran demonstrated left knee motion from 5 degrees to 95 degrees.  The knee was stable with no increased temperature or signs of infection.

In June 2011, the Veteran underwent incision and drainage of the left knee.  It was noted that he had fallen recently.  His knee flexion was performed to greater than 90 degrees but with significant pain and a constant feeling of giving way.  His strength was normal at 5/5.  

In August 2011, six days prior to a left total knee replacement, the Veteran reported significant patellofemoral crepitus and continued pain which limit his activities. He demonstrated active and passive extension to 0 degrees, bilaterally. Active flexion of the left knee was to 100 degrees while that of his right knee was to 130 degrees.  His passive range of left knee flexion was to 105 degrees on the left and to 135 degrees on the right.  X-rays showed moderate degenerative changes in the knee as well and some ACL laxity, status post ACL reconstruction.  

In August 2011, the Veteran underwent a total left knee replacement at a VA medical center.  

During VA treatment in September 2012, it was noted that in the year since the left knee replacement, the Veteran had never gotten much more than about 90 degrees of flexion on the knee.  He reportedly had good extension.  He indicated that the knee got sore if he was quite active and that he then developed a limp.  There was no erythema or swelling.  He was stable and nontender to varus/valgus stress in flexion and extension.  He was fitted for a new brace.  

In October 2012, the Veteran was, again, examined by VA to determine the severity of the service-connected knee disabilities.  The VA examiner was board-certified in Physical Medicine & Rehabilitation, Sports Medicine, Occupational Medicine, and Preventive Medicine/Public Health.  

It was noted that the Veteran had undergone right knee ACL and meniscal tears status post-surgical repair, with degenerative joint disease, resulting in loss of range of motion, asymptomatic surgical scar, pain, and post-surgical changes noted on current imaging with the surgically placed ACL tunnel and proximal anchor screw appeared to be normally positioned.  He also had left knee ACL and meniscal tears status post-surgical repair, with development of degenerative joint disease severe enough to result in total knee replacement in 2011.  There was a residual loss of motion, swelling, a healed surgical scar, post-surgical peripheral neuropathy of the anterior femoral cutaneous nerve, pain, and post-surgical changes noted on imaging of total knee arthroplasty with intact hardware and residual ACL proximal anchor screw from prior ACL repair.

The VA examiner reviewed the Veteran's record and noted a November 2007 operative note described chronic ACL deficiency of the left knee with ACL reconstruction, chondroplasty, and lateral release.  A clinic note near that time discussed a chronic ACL tear and complex medial meniscal tear, with degenerative joint disease of the left knee.  A disability evaluation, dated in February 2008 with a Dr. C. was reviewed and concerned both knees.  A private orthopedic note, dated September 2008, showed bilateral hamstring ACL reconstruction with good result, with right knee DJD involving the medial and patellofemoral joint compartments.  Bilateral knee DJD was clearly documented in the private medical records contained within the Veteran's claims file.  An operative note, dated in March 2010, concerned left knee resurfacing, lysis of adhesions, and lateral release.  

On further review of the record, the VA examiner cited a private orthopedic note, dated in May 2010.  It concerned post-operative left knee swelling and pain, for which the Veteran used ice.  There was weakness of the vastus medialis oblique muscle (VMO) and a moderate limp.  A private orthopedic note, dated in August 2010, reported left knee buckling likely due to VMO weakness and not to instability per se.  

The examiner also reviewed the transcript of the Veteran's April 2010 hearing before the undersigned Veterans Law Judge.  The Veteran described bilateral knee issues, use of a cane, and the fact that at times, his left knee gave out.  

On examination, the Veteran was able to flex the right knee to 130 degrees with objective evidence of pain at that point.  Extension was accomplished to 0 degrees.  Flexion of the left knee was performed to 105 degrees with objective evidence of pain at that point.  Extension was full at 0 degrees.  There was no objective evidence of painful extension in either knee.  Repetitive testing produced the same results in each knee.  The functional loss consisted of less movement than normal, pain on movement, and swelling bilaterally.  Each knee was tender to palpation.  The range of motion for the right and left knees was limited by pain at the end of the achieved range of motion.  However, there was no weakened movement, excess movement, excess fatigability, or incoordination due to the right or left knee service-connected disabilities on physical examination.  

It was noted that the Veteran used a cane to off-load the painful left knee.  The examiner stated that the cane was not used for the claimed back condition.  The examiner also noted that the Veteran had decreased left patellar deep tendon reflex which was a residual of the left total knee replacement surgery.  There was no left or right knee ankylosis, disability manifested by genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated), malunion of the tibia or fibula, or nonunion of those bones with loose motion requiring a brace.  The service-connected right or left knee disability was not accompanied by recurrent subluxation or lateral instability.  

X-rays of the right knee showed normally positioned ACL tunnel and proximal anchor screw; no evidence of periprosthetic fracture, osseous malalignment, or focal soft tissue swelling; and mild arthritis/degenerative joint disease.  X-rays of the left knee showed a total knee arthroplasty with intact hardware and no evidence of periprosthetic fracture.  Historically, there was arthritis/degenerative joint disease severe enough to result in left total knee replacement.  The examiner noted that total knee replacement was, generally, reserved for cases of at least moderately severe to severe arthritis/degenerative joint disease.  

The VA examiner noted that the Veteran remained independent with his activities of daily living, including during flares.  The Veteran stated that during flares, it became more painful and difficult to get in and out of the bathtub and to dress the lower half of his body.  He noted that he used a shoehorn to help put on his shoes.  However, the VA examiner stated that the Veteran remained independent with those activities.  The VA examiner further stated that besides bathing and dressing, the Veteran's activities of daily living were not affected by the knees or by any flares in the bilateral knee condition.  

With respect to employment, the VA examiner noted that the Veteran worked in a sedentary position as a patient services medical assistant and that his left and right knee disabilities did not require formalized work restrictions or impact his ability to maintain employment.  The Veteran reported missing 12 days of work over the previous year due to flare-ups of right and left knee disabilities.  The VA examiner noted that the right and left knee disabilities would prohibit employment in certain types of roles, including those that required kneeling, squatting, prolonged standing or walking, climbing, running, or frequent pushing or carrying objects weighing more than 20 pounds.  

During VA treatment in October 2013, the Veteran's leg strength was equal bilaterally on extension, flexion, adduction, and abduction.  His knee reflexes and sensation in the legs were reduced at 1+ bilaterally.  

During an April 2014 VA examination of the Veteran's back, the Veteran demonstrated full knee strength on extension of the knees bilaterally, with no associated atrophy.  The deep tendon reflexes and sensation were normal in each knee.

In May 2015, X-rays of the Veteran's left knee found nothing acute.  

In November 2015, the Veteran was examined by the VA to determine the severity of the service-connected knee disabilities.  The diagnosis was bilateral knee joint arthritis, right ACL reconstruction, and left knee arthroplasty.  The Veteran reported that the left knee could not bend all the way, so it was hard to go up a ladder.  He stated that the left knee swelled and sometimes gave out.  

On examination, the range of right knee motion included passive motion from 0 degrees of extension to 130 degrees of flexion.  The range of active right knee motion was from 0 degrees of extension to 120 degrees of flexion.  There was objective evidence of pain to palpation and crepitus.  The range of active left knee motion was from 0 degrees of extension to 100 degrees of flexion.  Pain caused functional loss.  The left knee was tender to palpation with no objective evidence of crepitus.  Repeat testing causes additional pain and lack of endurance in each knee, but no additional functional loss.  The Veteran demonstrated full strength at 5/5 in each knee with no muscle atrophy and no ankylosis.  There was no history of recurrent subluxation or dislocation or instability in either knee.  There was mild effusion in each knee.  The Veteran reportedly made regular use of knee braces.  The impact on the Veteran's employment included no heavy or repeated lifting and no prolonged standing or walking.  The VA examiner stated that the Veteran needed to be able to stand and stretch every 60 to 90 minutes due to both knees.

The Board has reviewed the extensive evidence of record and finds that evidence shows that the Veteran has had multiple surgeries on each knee including a left total knee replacement.  Generally, each knee disability has been manifested by complaints of pain, increased pain on motion and during flare-ups, flexion to at least 90 degrees, crepitus, and effusion.  However, the Veteran's knee extension has, generally, been full, bilaterally; and the multiple surgical scars are well-healed and not shown to be of sufficient area or to have any of the characteristics that would warrant any separate rating.  While the Veteran reports weakness and fatigue with repetitive testing, the preponderance evidence shows that his strength is at least 4/5 in each knee without atrophy or evidence of decreased muscle tone.  Although he wears a brace on each knee, his knees are stable; and there is no evidence of malunion or nonunion of the tibia and fibula.  Even during private medical treatment in April 2008 September 2008 when the Veteran demonstrated 3 millimeters anterior drawer, bilaterally; Lachman's maneuver of 3 to 4 millimeters on the left; and a grade 1 pivot on the left.  The health care provider found the knees to be quite stable.  In addition, the Board finds that the preponderance of the evidence is against a finding of ankylosis and deformity of either knee.  

The manifestations of the Veteran's knee disabilities impair his ability to stand or walk for prolonged periods of time, climb ladders, stoop down, and limit the amount of weight he can lift.  However, the preponderance of the evidence shows that he remains quite functional.  He has continued to maintain employment in a clerical position, and his work records show that on average he missed approximately 8 hours per month due, specifically, to service-connected knee disabilities.  In addition, he remained independent in the ability to perform the activities of daily living.  

On balance, the foregoing evidence shows that the Veteran does not meet or more nearly approximate any of the applicable criteria for a rating in excess of 30 percent for the residuals of a left total knee replacement or a rating in excess of 10 percent for right knee arthritis.

The Board finds that prior to August 21, 2011, the evidence does not show that left knee flexion was limited to 30 degrees or less, or that extension was limited to 10 degrees or less, that there was nonunion or malunion of the tibia, or that there was dislocated or removed semilunar cartilage.  The evidence also found that the knee was stable and the Board finds that slight recurrent lateral instability or subluxation was not shown.  Ankylosis was not shown.  Therefore, no separate or increased rating, greater than the 10 percent already assigned was warranted for the left knee disability under those criteria.  

As of August 1, 2012, the Board finds that the evidence does not show extension limited to 30 degrees or worse, nonunion of the tibia and fibula, or ankylosis.  Furthermore, the Board finds that the preponderance of the evidence is against a finding that there are chronic residuals of severe painful motion or weakness.  The evidence as of August 1, 2012, does not show several painful motion or weakness.  The most recent VA examination found full strength with no muscle atrophy.  Therefore, the Board finds that a higher rating is not warranted as of August 1, 2012.

The Board further finds that as of October 1, 2007, the right knee disability has not met the criteria for any higher or separate rating.  The evidence does not show extension limited to 10 degrees or flexion limited to 30 degrees.  The evidence does not show ankylosis, malunion or nonunion of the tibia or fibula, genu recurvatum, or dislocation or removal of the semilunar cartilage.  The Board finds that the evidence does not support a finding that there was slight recurrent lateral instability or subluxation.  While the Veteran has complained of giving way, the objective findings did not support a level of instability that would be slight.  Therefore, no higher or separate rating is warranted.

In arriving at this decision, the Board has considered the possibility of separate ratings for knee instability and the condition of the Veteran's surgical scars.  Unless otherwise provided in the Rating Schedule, the disabilities arising from a single disease entity are to be rated separately, as are all other disabling conditions, if any.  All ratings are then to be combined to determine the overall rating.  38 C.F.R. § 4.25(b) (2015).  The Veteran can receive separate disability ratings for instability or scars, unless the conditions constitute the same disability or the same manifestation under 38 C.F.R. § 4.14 (2015).  Esteban v. Brown, 6 Vet. App. 259 (1996); VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997).  A separate rating must be based upon additional disability.  

Knee impairment associated with recurrent subluxation or lateral instability is rated in accordance with 38 C.F.R. §4.71a, Diagnostic Code 5257.  A 10 percent rating is warranted for slight impairment, manifested by recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate impairment, while a 30 percent rating is warranted for severe impairment.  38 C.F.R. §4.71a, Diagnostic Code 5257 (2015).  

When the Veteran filed the claim in 2007, scars (other than those involving the head, face, or neck) that were deep or that caused limited motion warranted a 10 percent for an area or areas exceeding 6 square inches (39 square centimeters).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1) (2007).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2007).  

A 10 percent rating was warranted for scars (other than those on the head, face, or neck) that were superficial and that did not cause limited motion, provided that they covered an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2015).  

A 10 percent rating was also warranted for scars which were superficial and painful on examination or unstable.  38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (2007).  An unstable scar was one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1) (2007).  A superficial scar was one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2) (2015).   

Other scars were rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2015).

In 2008, VA revised the regulations for rating scars.  Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2015).  However, those revisions are applicable only claims for benefits received by VA on or after October 23, 2008.  Because the Veteran's claim was received prior to October 23, 2008, those revisions are not applicable to the current appeal.  

In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has additional disability due to instability or to scars.  There is no evidence of recurrent dislocation or subluxation of either knee.  The surgical scars are superficial and well-healed.  They are not tender or unstable, and they cover an area of less than 6 square inches.  Accordingly, separate ratings are not warranted for the claimed instability or surgical scars.  38 C.F.R. § 4.71a, Diagnostic Code 5257; 38 C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).  

The Board has also considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected knee disabilities.  38 C.F.R. § 3.321 (2015).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular rating is adequate and no referral is required.  Second, if the schedular rating is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 

The Veteran's service-connected knee disabilities are manifested primarily by complaints of pain, increased pain on motion and during flare-ups, tenderness to palpation, limitation of flexion, crepitus, and effusion.  38 C.F.R. § 4.71a, Diagnostic Codes 5055, 5257, 5260, 5261, 5262 (2015).  There is no evidence of frequent hospitalizations for the knees, and the preponderance of the evidence is against a finding of marked impairment with employment due solely to service connected knee disabilities.  

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which, may be manifested by decreased or abnormal excursion, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as excess fatigability and pain on movement.  38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss and the Board finds that they are adequate to rate the disability presented in this case.

Because of the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about either of the Veteran's service-connected knee disabilities, because the rating criteria reasonably describe his disability level and symptomatology.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008). 



ORDER

Entitlement to service connection for a left ankle disability is denied.  

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, effective January 1, 2008, to August 21, 2011, is denied.

Entitlement to a rating in excess of 30 percent for degenerative joint disease of the left knee, status post left total knee replacement, effective August 1, 2012 is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee, effective January 1, 2008, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


